Citation Nr: 1711938	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for an eye disability other than bilateral cataracts, claimed as a vision problem.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Represented by:  National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Marine Corps from April 1965 to April 1969, and from March 1982 to April 1997.  He is a recipient of the Purple Heart Medal, among other military citations.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was transferred to the St. Petersburg RO when the Veteran became a resident of the state of Florida during the course of the appeal.

In May 2014, the Board granted service connection for bilateral cataracts (as secondary to service-connected diabetes mellitus type II), granted higher initial ratings for PTSD and diabetes mellitus, and denied a higher initial rating for left ear hearing loss.  The Board also remanded the issues involving service connection for right ear hearing loss, hypertension, and an eye disability (other than bilateral cataracts) for a supplemental VA medical opinion on their likely etiologies, and remanded a TDIU for issuance of VCAA notice.  In October 2015, a supplemental VA medical opinion addressing the likelihood of a nexus between hypertension and service or diabetes mellitus was obtained.  In November 2015, a VA eye examination with a medical opinion was obtained.  In a June 2014 notice letter, the Agency of Original Jurisdiction (AOJ) advised the Veteran of the evidence needed to substantiate the appeal for a TDIU and asked the Veteran to complete and return the attached VA Form 21-8940.  The Veteran did not respond.  In consideration thereof, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In May 2016, service connection for right ear hearing loss was established with a noncompensable (i.e., 0 percent) rating effective from October 6, 2009.  Because the benefits sought on appeal were granted in full as a result of the ordered development, the previously remanded issue of service connection for right ear hearing loss is no longer on appeal.  


FINDINGS OF FACT

1.  There was no vascular injury or disease during service, and chronic symptoms of hypertension were not manifested during service.

2.  Symptoms of hypertension have not been continuous since service separation, and hypertension did not manifest to a compensable degree in the year following separation from service. 

3.  Hypertension was manifested many years after service and is not causally or etiologically related to service.

4.  Hypertension was not caused or worsened in severity by service-connected diabetes mellitus type II.

5.  Bilateral vitreous floaters were manifested during active service and continued thereafter.

6.  Refractive error is not a disability for VA compensation purposes.

7.  The Veteran reported two years of college education and has relevant work experience as a convenience store worker.

8.  For the entire TDIU rating period from February 8, 2010, the service-connected disabilities are posttraumatic stress disorder, rated at 50 percent; diabetes mellitus type II, rated at 20 percent; left hip strain, rated at 10 percent; tinnitus, rated at 10 percent; and hearing loss, rated at 0 percent.  The combined rating is 70 percent. 

9.  The Veteran was not unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, including as secondary to service-connected diabetes mellitus type II, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral vitreous floaters are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for service connection for refractive error of the eye, including presbyopia and hyperopia, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Collectively, in the March 2010 and August 2010 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in May 2010, January 2013, October 2015, and November 2015.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners and reviewer considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  For these reasons, the Board finds that the collective VA examination reports are adequate, and there is no need for further VA examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with hypertension, which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to these disabilities.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran is also currently diagnosed with bilateral vitreous floaters and presbyopia/hyperopia, which are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to these diagnoses.  Walker, 708 F.3d at 1331. 

Service Connection Analysis for Hypertension  

The Veteran contends that the current hypertension was first treated during service and is causally related to service.  See September 2011 VA Form 9; December 2010 letter from the representative.  In the alternative, the Veteran contends that hypertension is secondary to the service-connected diabetes mellitus.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding a vascular system injury or disease during service or chronic symptoms of hypertension during service.  The service treatment records are absent of any report, complaint, diagnosis, or treatment for high blood pressure or hypertension.  On service reports of medical history completed from October 1981 to March 1997, the Veteran consistently checked "No" when asked if he then had or had ever had high (or low) blood pressure.  Also, on multiple service dental health questionnaires completed from September 1986 to September 1993, the Veteran consistently denied treatment for hypertension or high blood pressure.  At both the March 1969 service separation examination and the March 1997 service retirement examination, the vascular system was clinically evaluated as normal, and the blood pressure readings were within normal limits.  

Because the vascular system was evaluated at the time of service retirement in March 1997 and determined to be normal, blood pressure readings were taken at various times throughout service and were shown to be within normal limits, and the Veteran had the opportunity to report high blood pressure on service reports of medical history completed throughout service and consistently denied having high blood pressure, the Board finds that a vascular injury, vascular disease, elevated blood pressure readings, and hypertension are conditions that would have been noted during service, if they had occurred during service; therefore, the lay and medical evidence contemporaneous to service is likely to reflect accurately the Veteran's physical condition, is of significant probative value, and provides evidence against a finding of vascular injury, vascular disease, or chronic symptoms of hypertension during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no vascular system injury or disease, or "chronic" symptoms of hypertension during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of hypertension since service, including to a compensable degree within one year of service separation.  The earliest evidence of hypertension of record is shown in 2007, approximately 10 years after service retirement.  The gap of approximately 10 years between service and the onset of hypertension symptoms, in the context of negative findings and history during service and at service separation is one factor, along with other factors in this case, that tends to weigh against a finding of continuous symptoms of hypertension after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of hypertension since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of hypertension manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

The weight of the evidence is against finding that hypertension was otherwise caused by service or was either caused or aggravated by the service-connected diabetes mellitus type II.  After review of the record and interview and examination of the Veteran, the November 2015 VA reviewer opined that there was no nexus between hypertension and service or the service-connected diabetes mellitus on either a causation or aggravation basis.  In support of the medical opinion, the November 2015 VA reviewer explained that the service treatment records, as well as the service separation examination report, were silent for hypertension.  The November 2015 VA reviewer further noted that diabetes was an endocrinologic disorder which, in and of itself, did not cause or lead to the development of hypertension over the passage of time.  The November 2015 VA reviewer added that diabetes did not directly aggravate or initiate a hypertensive disorder, and diabetes was not one of the known causes of hypertension.  

Because the November 2015 VA reviewer based the medical opinion on adequate facts and data and supported the opinion with adequate rationale, the November 2015 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.

Although the Veteran has asserted that hypertension is related to service or was caused or aggravated by the service-connected diabetes, hypertension is not a simple medical condition capable of lay diagnosis, and involves a complex vascular system that is unseen by the lay person.  Unlike the Veteran, the November 2015 VA reviewer has medical expertise and is able to render a competent medical opinion regarding the probability of a relationship between hypertension and service or the service-connected diabetes mellitus on either as to causation or aggravation (worsening in severity).  While the Veteran is competent to report high blood pressure readings, he is not competent to diagnose hypertension or render an opinion regarding its etiology.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes, many of which are not observable by the five senses of a lay person.  

In this case, the Veteran's assertion that he had symptoms of hypertension during and since service is outweighed by other, more credible and probative evidence of record such as the lay and medical evidence contemporaneous to service showing no hypertension during service, the post-service evidence showing no diagnosis of hypertension until approximately 10 years after service separation, and the competent medical opinion evidence showing that hypertension was neither caused nor aggravated by the service-connected diabetes.  In consideration of the foregoing, the Board finds that the preponderance of the evidence weighs against the appeal; therefore, service connection for hypertension, including as secondary to the service-connected diabetes mellitus type II, must be denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for an Eye Disability other than Cataracts

The Veteran contends that the current eye disabilities had their onset during service.  The Veteran asserts that he had no vision problems prior to service in Bahrain, and that exposure to the harsh sun conditions while serving Bahrain caused a vision problem and a need for eye glasses.  See July 2010 Notice of Disagreement.  The Veteran seeks service connection for an eye disability other than cataracts on this basis.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the current bilateral vitreous floaters had their onset during active service.  At the November 2015 VA examination, the Veteran reported that he began to experience bilateral floaters during the Persian Gulf service.  The Veteran is competent to report when he began to observe bilateral floaters, and the account is consistent with lay and medical evidence contemporaneous to service, so is credible so is of significant probative value.  See, e.g., July 1995 service treatment record (noting complaint of bilateral floaters).  

The Board notes that the November 2015 VA examiner opined that floaters were less likely as not caused by or related to service; however, because the VA examiner based the medical opinion, in part, on the inaccurate factual premise of no complaints of floaters during service, the November 2015 VA medical opinion is of no probative value, so is outweighed by the Veteran's competent and credible account of floaters during and since service.  

In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the current bilateral vitreous floaters had their onset during active service; therefore, the criteria for service connection under 38 C.F.R. § 3.303(a) for bilateral vitreous floaters are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board next finds that the current hyperopia and presbyopia are refractive errors of the eye and were not subject to a superimposed disease or injury during service to create additional disability.  Hyperopia is defined as "that error of refraction in which rays of light entering the eye parallel to the optic axis are brought to a focus behind the retina, as a result of the eyeball being too short from front to back ... Called also farsightedness and hypermetropia."  See Dorland's Illustrated Medical Dictionary 884 (30th ed. 2003).  Presbyopia is defined as "hyperopia and impairment of vision due to advancing years or to old age." See Dorland's Illustrated Medical Dictionary 1503 (30th ed. 2003).  Presbyopia is a visual condition that becomes apparent especially in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation and inability to focus sharply for near vision.  McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  

VA regulations provide that refractive errors of the eyes are not diseases or injuries within in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.

For purposes of entitlement to benefits, the law provides that service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303 (c), 4.9.  Refractive error of the eyes includes diagnoses of hyperopia, presbyopia, and astigmatism.  VA Manual M21-1, Part VI, Subchapter II, para. 11.07; see also Dorland's Illustrated Medical Dictionary 170, 904 (30th ed. 2003) (defining hyperopia and astigmatism as errors of refraction).  Absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized. 38 C.F.R. §§ 3.303 (c), 
4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90. 

In this case, the service treatment records show left eye injuries in June 1986 and June 1990, an assessment of presbyopia in July 1995, and a report of eye trouble on the March 1997 service retirement report of medical history; however, the weight of the evidence shows that the left eye injuries during service created no additional eye disability, and there was no right eye injury or disease during service.  

After review of the record, the November 2015 VA examiner opined that the Veteran's presbyopia was not caused by or related to service.  The November 2015 VA examiner explained that presbyopia was a refractive condition associated with aging and occurred as a result of the lens of the eye losing the ability to change shape requiring the need for reading glasses with age.  The November 2015 VA examiner noted that presbyopia was not caused by or related to trauma or service.  

The November 2015 VA examiner provided sound rationale based on review of the record, a thorough eye examination, and known medical principles.  Although the November 2015 VA examiner did not specifically discuss the significance of the in-service left eye injuries in June 1986 and June 1990, the in-service assessment of presbyopia in July 1995, and the March 1997 report of eye trouble, it is reasonable to infer that that the VA examiner determined that the in-service eye problems had no significance when viewed in the context of the examiner having specifically listed the relevant service treatment entries pertaining to treatment of the eyes in the November 2015 VA examination report and then opining that presbyopia was a refractive condition associated with aging and was not caused by nor related to trauma or service.  For these reasons, the Board finds that the November 2015 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.  

While the Veteran, as a lay person, is competent to report eye symptoms that he experienced at any time, he is not competent to opine on whether any event or trauma pertaining to the eye during service caused additional eye disability because such a medical opinion requires specific medical knowledge.  The Veteran's purported opinion that the current refractive error of the eyes (i.e., presbyopia and hyperopia) is the result of service is of no probative value.  After interview and examination of the Veteran and review of the record, the November 2015 VA examiner provided an adequate negative medical opinion on the question of a relationship between presbyopia and service.  For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for refractive error of the eye, including presbyopia and hyperopia; therefore, the appeal must be denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.; see also Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

TDIU Analysis

On the September 2011 VA Form 9, the representative wrote that the Veteran had recently been turned down for a job due to poor hearing, which raised the issue of unemployability due to service-connected disabilities.  For the entire TDIU rating period (i.e., from February 8, 2010), the service-connected disabilities are posttraumatic stress disorder, rated at 50 percent; diabetes mellitus type II, rated at 20 percent; left hip strain, rated at 10 percent; tinnitus, rated at 10 percent; and hearing loss, rated at 0 percent.  The combined schedular disability rating for all service-connected disabilities is 70 percent.  As the Veteran has two or more service-connected disabilities, with one rated at 40 percent or greater (PTSD at 50 percent) and a combined rating of 70 percent, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met for the rating period.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the service-connected disabilities were of sufficient severity so as to preclude substantially gainful employment for any period.  On the February 2010 VA Form 21-526, the Veteran responded "none" when asked what disabilities prevented him from working.  He also noted that he had two years of college education, had been an employee at a convenience store, was no longer employed, and had neither claimed nor received disability benefits from the Social Security Administration (SSA).  When asked when he last worked, the Veteran did not provide a response.  After being asked to do so, the Veteran did not complete and submit a VA Form 21-8940 at any time during the TDIU rating period.

Throughout the period on appeal, PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms of chronic sleep impairment, constricted or restricted affect, hypervigilance, exaggerated 

startle response, feelings of detachment or estrangement from others, inability to recall an important aspect of the trauma, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  Management of diabetes mellitus type II required the use of an oral hypoglycemic agent and a restricted diet.  The left hip disability was manifested by painful left hip motion to a noncompensable degree.  The bilateral hearing loss was manifested by sensorineural hearing loss with word recognition scores ranging from 92 percent to 96 percent for the right ear and 84 percent to 100 percent for the left ear.  Tinnitus was manifested by ringing in the ears occurring approximately three times a month and lasting approximately 10 seconds.  

Thus, the Veteran's past work history as a convenience store employee often involved interacting with the public, handling monetary transactions, and some lifting, sitting, standing, and walking.  The symptoms and functional impairment associated with the service-connected disabilities would not significantly interfere with the ability to perform the tasks associated with the work.  The collective symptoms and functional impairment associated with the service-connected PTSD, diabetes mellitus type II, left hip strain, bilateral sensorineural hearing loss, and tinnitus are not so severe so as to preclude the type of work for which the Veteran had experience.  Thus, the weight of the evidence is against finding that the severity of service-connected disabilities was sufficient to preclude substantially gainful employment for any period.  

After considering limitations related to the service-connected disabilities as shown by the credible lay and medical evidence, the Board finds that the Veteran was able to perform the type of work for which he had prior work experience when considering the symptomatology and functional impairment of service-connected disabilities alone, without regard to age or nonservice-connected disabilities.  For 

the foregoing reasons, the service-connected disabilities were not sufficiently incapacitating so as to preclude substantially gainful employment, and a TDIU is not warranted for any period.  


ORDER

Service connection for hypertension, including as secondary to service-connected diabetes mellitus type II, is denied.

Service connection for bilateral vitreous floaters is granted.

Service connection for refractive error of the eye, including presbyopia and hyperopia, is denied.
	
A TDIU is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


